           Case 4:20-cv-01153-HSG Document 45 Filed 04/28/21 Page 1 of 1
                                                                        Reset Form



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA


                                                             CASE No C 4:20-cv-01153-HSG
Luka Erceg

                                 Plaintiff(s)
                                                                             -----------------
                                                             STIPULATION AND [PROPOSED]
 v.
                                                             ORDER SELECTING ADR PROCESS
LendingClub Corporation
                                 Defendant(s)

Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process:
    Early Neutral Evaluation (ENE) (ADR L.R. 5)

    Mediation (ADR L.R. 6)
    Early Settlement Conference with a Magistrate Judge (ADR L.R. 7)

   
   ■ Private ADR (specify process and provider)

        Private Mediation (provider not yet selected)

The parties agree to hold the ADR session by:
    the presumptive deadline (90 days from the date of the order referring the case to ADR)

   
   ■ other requested deadline: May 13, 2022

 Date: April 27, 2021                                        Perry Narancic
                                                             Attorney for Plaintiff
 Date: April 27, 2021                                        Jay T. Ramsey
                                                             Attorney for Defendant


  IT IS SO ORDERED.
 X
  IT IS SO ORDERED WITH THE FOLLOWING MODIFICATIONS:


 DATE: 4/28/2021
                                                                          --------------------- JUDGE
                                                             U.S. DISTRICT/MAGISTRATE



 Important! E-file this form in ECF using the appropriate event among these choices: “Stipulation & Proposed Order
 Selecting Mediation” or “Stipulation & Proposed Order Selecting ENE” or “Stipulation & Proposed Order Selecting Early
 Settlement Conference with a Magistrate Judge” or “Stipulation & Proposed Order Selecting Private ADR.”
 Form ADR-Stip rev. 1-15-2019
                                                                                                              Print Form
